Opinion

PER CURIAM.
This is an action on a promissory note in which the plaintiff appeals from a judgment in favor of the defendants. “It is the responsibility of the appellant to provide an adequate record for review . . . .” Practice Book § 4061, now Practice Book (1998 Rev.) § 60-5. In this case, the record is inadequate for review because we have not been provided with either a written memorandum of decision or a transcribed copy of an oral decision signed by the trial court. See Practice Book § 4059, now Practice Book (1998 Rev.) § 64-1. Accordingly, we conclude that the plaintiffs claim is not reviewable. See Dime Savings Bank of New York, FSB v. Saucier, 48 Conn. App. 709, 709 A.2d 610 (1998); Chase Manhattan Bank/City Trust v. AECO Elevator Co., 48 Conn. App. 605, 710 A.2d 190 (1998).
The judgment is affirmed.